Case:19-10377-EEB Doc#:16 Filed:02/08/19                  Entered:02/08/19 11:17:10 Page1 of 1
(COB 245 vo2004Exam)(02/11)




                   IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Colorado ,
                                       HONORABLE Elizabeth E. Brown

In re:
               Richard John O'Casio

Debtor(s)
                                                       Case No.:      19−10377−EEB
                                                       Chapter:       7


                              ORDER GRANTING MOTION FOR 2004 EXAMINATION

    On February 7, 2019 , Harry L. Simon on behalf of Alliance LeasingCorp. ("Movant") filed a motion
for examination under Rule 2004 ("Motion"). This court, having considered the Motion, hereby

    ORDERS that the Movant is authorized to conduct an examination of Richard John O'Casio pursuant
to Fed.R.Bankr.P 2004 and L.B.R. 2004−1; and

    FURTHER ORDERS that Movant may compel the attendance of witnesses and production of
documents in the manner prescribed by Fed.R.BankrP. 2004(c) and 9016.



Dated: 2/8/19                                        BY THE COURT:
                                                     s/ Elizabeth E. Brown
                                                     United States Bankruptcy Judge
